      Case 2:08-cr-00093-KJM Document 1724 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                       No. 2:08-cr-00093-KJM-2
12                      Plaintiff,
13             v.                                     ORDER
14    JEREMY MICHAEL HEAD,
15                      Defendant.
16

17                  On June 15, 2020 the court granted defendant’s motion for compassionate release

18   and modified defendant’s sentence of incarceration to time served, and ordered that “the

19   remaining portion of his original term of imprisonment served as supervised release with the

20   special condition that defendant be subject to home confinement, to be followed by the 36-month

21   term of supervised release imposed in the original sentence.” Order, ECF No. 1719 (citing

22   United States v. Lee, No. 19-CR-00419-SI-1, 2020 WL 2512415, at *2 (N.D. Cal. May 15,

23   2020)).

24                  Upon further consideration, and in light of the maximum sentence of supervised

25   release allowable for defendant’s crimes, the court hereby AMENDS the relevant portion of its

26   June 15 order as follows:

27

28
                                                      1
      Case 2:08-cr-00093-KJM Document 1724 Filed 07/01/20 Page 2 of 2

 1                  The court modifies defendant’s sentence of incarceration to time served, followed
 2   by a term of 36 months of supervised release with the added special condition that for 12 months
 3   defendant be subject to home confinement with defendant bearing the attendant cost of location
 4   monitoring. All other previously imposed conditions of supervised release remain in effect. See
 5   Lee, 2020 WL 2512415, at *2.
 6                  This order AMENDS ECF No. 1719. To the extent the remainder of the court’s
 7   June 15 order does not conflict with this order, the June 15 order remains in effect.
 8                  IT IS SO ORDERED.
 9   DATED: June 30, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
